Exhibit 10.44

2000 DUN & BRADSTREET CORPORATION

NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

STOCK OPTION AWARD

[GRANT DATE]

This STOCK OPTION AWARD (this “Award”) is being granted to [Name] (the
“Participant”) as of the [Day] day of [Month], [Year] (the “Grant Date”) by THE
DUN & BRADSTREET CORPORATION (the “Company”) pursuant to the 2000 DUN &
BRADSTREET CORPORATION NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN as amended
(the “Plan”). Capitalized terms not defined in this Award have the meanings
ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of [Number of Shares] shares of the Company’s
Common Stock, par value $0.01 per share (the “Shares”), at a purchase price per
Share of $[Price] (the “Option Price”). This Option is a non-qualified stock
option and, accordingly, does not qualify as an incentive stock option under
Section 422 of the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest and
become exercisable on the first anniversary of the Grant Date. This Option shall
cease to vest upon the Participant’s termination of service, and may be
exercised after the Participant’s date of termination only as set forth below.

4. Termination of Service.

(a) Exercisability Upon Termination of Service by Death. If the Participant’s
service with the Company and its Subsidiaries terminates by reason of death
after the first anniversary of the Grant Date, the unexercised portion of such
Option may thereafter be exercised during the shorter of (A) the remaining term
of the Option or (B) five years after the date of death.

(b) Exercisability Upon Termination of Service by Disability or Retirement. If
the Participant’s service with the Company and its Subsidiaries terminates by
reason of Disability or Retirement after the first anniversary of the Grant
Date, the unexercised portion of the Option may thereafter be exercised during
the shorter of (A) the remaining term of the Option or (B) five years after the
date of such termination of service, provided, however, that if the Participant
dies within a period of five years after such termination of service, the
unexercised portion of the Option may thereafter be exercised during the shorter
of (i) the remaining term of the Option or (ii) the period that is the longer of
(A) five years after the date of such termination of service or (B) one year
after the date of death.

( c) Effect of Other Termination of Service. If the Participant’s service with
the Company and its Subsidiaries terminates by reason of death, Disability or
Retirement prior to the first anniversary of the Grant Date, then a pro rata
portion of such Option shall immediately vest in full and may be exercised
thereafter during the shorter of (A) the remaining term of such Option or
(B) five years after the date of such termination of service, for a prorated
number of Shares (rounded down to the nearest whole Share) equal to (x) the
number of Shares subject to such Option multiplied by (y) a fraction the
numerator of which is the number of days the Participant served on the Board
subsequent to the Grant Date and the denominator of which is 365. If a
Participant’s service with the Company and its Subsidiaries terminates for any
reason other than death, Disability or Retirement, the unexercised vested
portion of such Option shall terminate thirty days following such termination of
service.

 

1



--------------------------------------------------------------------------------

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all applicable laws including, without limitation, the Company’s insider trading
policy.

(c) Tax Withholding. The Company is authorized to satisfy the minimum statutory
withholding taxes (including withholding pursuant to applicable tax equalization
policies of the Company or its Affiliates) arising from the exercise of this
Option by deducting from the total number of Shares that have become vested that
number of Shares having a Fair Market Value equal to the applicable amount of
withholding taxes due. The Participant may elect to fully satisfy the minimum
statutory withholding taxes by a payment in cash of such obligation to the
Company.

6. Transferability of Option. This Option may be irrevocably transferred to any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, of the Participant, trusts for
the exclusive benefit of these persons, and any other entity owned solely by
these persons, pursuant to the Plan. An Option exercisable after the death of
the Participant (or, to the extent the Board determines, an Eligible Transferee)
may be executed by the legatees, personal representatives or distributees of the
Participant (or, to the extent the Board determines, the legatees, personal
representatives or distributees of the Eligible Transferee).

7. Change in Control. The unexercised portion of this Option shall vest in full
upon the occurrence of a Change in Control.

8. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such the Participant or permitted transferee shall become
the holder of record thereof.

9. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Office of the Corporate Secretary, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Board arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

10. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

11. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

12. Governing Law. This Award shall be governed by the laws of the State of New
York, U.S.A., without regard to choice of laws principles thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

THE DUN & BRADSTREET CORPORATION

 

By:  

 

Name:     Title:   Senior Vice President, General Counsel   and Corporate
Secretary

 

3